Citation Nr: 0305992	
Decision Date: 03/28/03    Archive Date: 04/08/03

DOCKET NO.  95-37 347A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for human immunodeficiency 
virus/infection.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from February 1983 to 
January 1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1994 rating action of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the veteran's claim of 
service connection for human immunodeficiency 
virus/infection.  The veteran perfected a timely appeal of 
this determination to the Board.

When this matter was previously before the Board in January 
1998, it was remanded for further development and 
adjudication.  Since that time, the veteran has relocated and 
his claim folder has been transferred to the Columbia, South 
Carolina, RO.


REMAND

Subsequent to the January 1998 remand, the veteran submitted 
additional argument in support of this claim on VA Form 9 
(Appeal to the Board).  In doing so, the veteran requested 
that he be afforded a hearing conducted before a Member of 
the Board (now known as a Veterans Law Judge) at the local VA 
office.  To date, the veteran has not been afforded the 
opportunity to appear at a hearing conducted before a 
traveling Veterans Law Judge and the claims file does not 
reflect that he has withdrawn his request for such a hearing.  
Accordingly, this case must be remanded.

In light of the foregoing, the case is hereby REMANDED to the 
RO for the following action:

The RO schedule the veteran for a Travel 
Board hearing and properly notify him and 
his representative of this hearing.  
38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. 
§§ 19.75, 19.76, 20.703, 20.704 (2002).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2002).


